Parris J.
— It being expressly found, that in making the purchase, Melvin was not the agent of Kelley, and that the article purchased was for the use of Melvin and was never appropriated for Kelley's benefit, we think this case presents stronger objections in principle, against the admissibility of Melvin's testimony, than the case of Hewett v. Lovering, decided on the present circuit, ante, p. 201, or any of the cases there cited.
Upon the authority of that decision, as well as of Emerton v. Andrews, 4 Mass. 653, we sustain the exceptions. The judgment of the court below is, therefore, reversed.